Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 3/10/2022 is considered and entered into record. Claims 27-28, 31, 33, 35-36 and 38-47 are currently pending.	 
3.		Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 July 2021.
4.		Claims 27-28, 31, 33, 35-36, 38-41 and 46-47, drawn to an otic pharmaceutical composition, comprising a therapeutically effective amount of a TrkB agonist that is an antibody or a binding fragment thereof, are being considered for examination in the instant application. 
	  
Objection withdrawn
5.		Upon amendment by removal of the “http://” prefix, the objection to specification is withdrawn.

Rejection maintained
Claim Rejections - 35 USC § 103
6.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.    		Claims 27-28, 31, 33, 35-36, 38-41 and 46-47 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gao et al (PGPB 20020176859, 11/28/2002 – in IDS) in view of Lin et al (US PGPB 20100196390, dated 8/5/2010 – in IDS), and in further view of Lichter et al (WO 2009/132050, 10/29/2009) and Ye et al US PGPB 20120277199, 11/1/2012. The rejection is maintained for reasons of record in the Office Action dated 11/10/2021. 
8.   		 The claims are directed to a an otic pharmaceutical composition formulated for intratympanic administration, comprising a therapeutically effective amount of a TrkB agonist that is an antibody or binding fragment thereof, wherein the antibody comprises - heavy chain complementary determining regions (CDRs) (SEQ ID Nos: 17-19) and light chain CDRs (SEQ ID Nos 14-16); between about 14% to about 21% by weight of a polyoxyethylene-polyoxypropylene triblock copolymer; and water (claims 27, 31); wherein: the antibody specifically binds to cells that express or overexpress TrkB (claim 28); the TrkB agonist binds to an epitope comprising SEQ ID NO: 118 (claim 35), and is released for at least 3 days (claim 36); the pharmaceutical composition is an auris-acceptable thermoreversible gel (claim 38); the copolymer comprises poloxamers as recited in claim 39; the composition comprises between about 14% to about 17% by weight of the triblock polymer (claim 41), a gelation temperature of between about 19 ºC to about 42 ºC (claim 40); and the TrkB agonist is C2 or a binding fragment thereof (claims 46-47). Claim 33 recites that the otic composition further comprises 2 or more characteristics as listed. 
9.		Gao et al teach compositions for treating mammals having hearing impairment associated with neuronal damage or degeneration (e.g. of spinal ganglion neurons), wherein the compositions comprise a therapeutically effective amount of a TrkB agonist and a pharmaceutically acceptable carrier (abstract; claims 1, 2; para 0010, 0011, 0051, 0153, 0156), wherein the agonist can be an antibody or an antigen-binding fragment thereof (para 0009, 0011, 0041; claim 5). Gao et al also teach compositions with sustained release properties including polymers that can release the molecule for over 100 days or shorter periods (para 00162, 00163) (i.e. at least for 3 days – as recited in instant claim 36). 
10.		Gao et al do not teach an antibody (C2) with the instantly claimed CDR sequences.
11.		Lin et al teach monoclonal humanized TrkB agonist antibodies including C2, and antigen binding portions thereof, which can be used for treating nerve function (abstract; para 0277; claim 14), wherein the antibody binds to cells expressing the receptor (para 0069) (as recited in instant claims 28, 31, 46, 47). The reference teaches and claims an antibody (C2) binding to TrkB, wherein the antibody comprises heavy chain CDR amino acid sequences and light chain CDR amino acid sequences that are 100% identical to instant heavy chain CDRs comprising SEQ ID Nos: 17-19 and instant light chain CDRs comprising SEQ ID Nos: 14-16 (refer to Appendices 2, 1 respectively, submitted in the last Office Action) (see Table 3, pages 88, 89 of the 12/697983 application corresponding to cited ‘390 PGPB) (instant claim 27). The reference also teaches the humanized C2 antibody comprising heavy and light chain sequence with the CDRs highlighted (see Table 2, page 49 of the ‘983 application). Lin et al teach therapeutic formulations comprising the TrkB agonist antibody (para 0105).
12.		Gao et al, or Lin et al do not teach that the TrkB agonist binds to an epitope comprising the recited sequence. 
13.		Lin et al however, teach that more than one TrkB agonist antibodies can recognize or bind to the same epitope (para 0238). Lin et al also teach that the epitope can be identified using epitope mapping methods well known in the art (para 0153). In addition, with respect to the conclusion of claim 35, the "wherein the TrkB agonist binds to an epitope …..SEQ ID NO: 118" clause at the end of the claim recites an inherent functional property of the TrkB agonist. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Upon deriving a composition comprising a TrkB agonist antibody as instantly claimed, one will necessarily have it bind to an epitope as set forth in SEQ ID NO: 118, absent any evidence to the contrary.
14.		Gao et al or Lin et al do not teach the characteristics of the composition as recited in claim 27.
15.		Lichter et al teach intratympanic compositions comprising therapeutically effective amounts of immunomodulating agents like antibodies (para 0010, 0020, 00266-00271), and methods of treating otic disorders (abstract). The reference teaches otic formulations comprising polymers having an ionic balance compatible with the perilymph and/or endolymph of the ear, which does not alter the cochlear potential, is non-toxic to the inner ear environment, and which does not cause discomfort to the subject upon administration, such as intratympanic injection (para 0006, 0007) (instant claim 27). The reference describes certain embodiments of the formulation such as: an immunomodulating agent or pharmaceutically acceptable salt thereof; between about 16% to about 21 % (i.e. about 14% to about 17%) by weight of a polyoxyethylene-polyoxypropylene triblock copolymer; and sterile water, q.s., buffered to provide a pH between about 6.0 and about 7.6 (pH about 5.5 to about 8) (para 0010) (instant claims 33, 41). The reference teaches that the therapeutic agent is released from the formulation for a period of at least 3 days (para 0012) (instant claim 36). Lichter et al teach that the polyoxyethylene-polyoxypropylene copolymers comprise thermoreversible poloxamer surfactants like poloxamer 407 (PF-127), poloxamer 188, poloxamer 237 or poloxamer 338 (para 00555) (instant claim 39), wherein PF-127 has "good solubilizing capacity, low toxicity and is, therefore, considered a good medium for drug delivery systems" (para 00556). The reference teaches evaluation of gelation temperature of the formulation comprising the otic agent and Poloxamer 188 (Example 69, page 194). Lichter et al teach that the pharmaceutical formulation or composition is an auris-acceptable thermoreversible gel (para 0012, 00504, 00552-00559) (instant claim 38). 
16.		Although Lichter et al teach the characteristics of the otic composition and experiments to determine the gelation temperature, the reference does not provide a range of the temperature as instantly recited in claims 33 and 40.
17.		Ye et al teach pharmaceutical formulations comprising a thermosensitive polymer polyoxyethylene and polyoxypropylene (synthetic block polymers of ethylene oxide and propylene oxide) comprising P407 (claim 8), which has a gelation temperature between about 14°C and about 42°C (i.e. between about 19°C to about 42°C) (instant claim 40) (Abstract; para 0335). The reference also teaches that the pharmaceutical formulation comprises between about 14.5% to about 25% of the polymer by weight of the formulation (para 0012, 0081). The reference further teaches that the formulation can be administered to the ear (para 0013, 0014).
18.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the pharmaceutical composition for hearing impairment (otic condition) comprising a TrkB agonist antibody as taught by Gao et al, which can be a C2 TrkB agonist antibody (comprising the instantly claimed sequences) in view of Lin et al, by formulating the otic composition having characteristics as taught by Lichter et al. and Ye et al. The person of ordinary skill would have been motivated to substitute the more generic TrkB agonist antibody of Gao et al for the specific C2 TrkB agonist antibody of Lin et al on the basis of substitution of equivalent elements (both being TrkB agonist antibodies and both being useful for treating nerve function disorder), with predictable results (MPEP 2143 (B)). The person of ordinary skill would have been motivated to use the features of the formulation taught by Lichter et al in an otic composition, because these provide sterile controlled formulations for slow extended release of the active therapeutic, avoid producing a rapid and dramatic pH change in the endo or perilymph of the ear, and “substantially reduce the impact on balance and/or hearing upon administration” (Lichter et al para 0054). The person of ordinary skill would have further been motivated to obtain a therapeutically relevant gelation temperature, for achieving a favorable liquid to gel state transition close to body temperature, hence allowing effective delivery of therapeutics to targeted structures (Ye et al, para 0334). The person of ordinary skill would also have expected reasonable success because treating hearing loss effectively and without adverse effects using appropriately formulated otic compositions was known at the time of filing of the instant invention.
19.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s Remarks:
20.		Applicant argues that the combination of references does not render the claims obvious as there is “no proper rationale to use C2 antibody” from the teachings of Gao and Lin. Applicant primarily argues the Gao and Lin teachings for reasons presented below.
21.		Applicant argues that Gao generally describes neurotrophins, however, does not provide further description of antibody agonists with respect to "their chemical structures or biological activities". Citing para 126 of the reference, Applicant asserts that Gao's general description would "best look into the binding affinity" of TrkB antibody agonists and select the "top performers" for further study. 
22.		Applicant alleges that there is no proper rationale to use Lin’s C2 antibody in Gao’s invention. Presenting Table 6 of the Lin reference, Applicant argues that based upon KD values, C2 is “consistently at the bottom of the tested antibodies in terms of TrkB binding affinity”. Applicant asserts that the results would not have motivated a person of ordinary skill in the art to select a “bottom-ranked” C2 antibody for said reason.
23.		Applicant argues that the deficiency of Gao and Lin is not cured by Lichter and Ye. Applicant concludes that as the references, alone or in combination, do not teach or suggest the instantly claimed subject matter, the rejection should be withdrawn.
24.		Applicant’s arguments with reference to Gao teachings are fully considered, however, are not found to be persuasive. It is acknowledged in the rejection that Gao et al generally describe neurotrophin or TrkB agonist antibodies, however, does not teach the chemical structure (having recited CDRs) of the antibodies. The reference focusses on compositions comprising TrkB agonists for treating hearing impairments. Applicant's pointing to para 126 of the reference, and suggesting that the selection of the agonist would be based on top performers in binding affinity, is considered but not found to be persuasive. It is noted that Gao et al teach that neurotrophin specificity determination in terms of neuronal survival assays is another criterion that must also be fulfilled, along with receptor binding (para 0131, 0132). Applicant’s allegation that Gao’s teaching would look into the binding affinity of the TrkB agonists and select “top performers” for further study is therefore, not in accordance with the explicit teaching of the reference. 
25.		Applicant seems to be arguing screening methods for deriving to a TrkB agonist, which is not a part of the claimed invention. The instant claims do not require an agonist antibody having a particular binding affinity. The instant inventive product only recites the functional aspect of the agonist, which is that it should be an otic pharmaceutical. Gao's description of compositions comprising TrkB agonist or antibody and their use in treating hearing impairment, strongly provides a suggestion to proceed with such compositions for said use, hence is a valid primary reference. 
26.		Applicant’s arguments with regard to Lin teachings are considered, however, are not found to be persuasive. Even though C2 has a higher KD value than other tested TrkB antibodies, the reference does not state that C2 is a weak antibody, i.e. teaches away from using this antibody in a composition or for treatment. On the contrary, the reference not only claims the antibody with CDRs identical to instant CDRs (claim 5; Table 3, pages 88, 89), the reference even teaches significant therapeutic benefits of C2, such as exerting a greater efficacy in neuron survival (Fig 1; Example 3, para 0277), and increased survival of retinal ganglion cells in a glaucoma model (Example 7, para 0305 0313; Fig 8C). Contrary to Applicant's assessment, Lin therefore, does not teach C2 antibody as a "bottom-ranked TrkB antibody", on the contrary promotes its use in compositions for therapy (e.g. in pharmaceutical compositions), regardless of the antibody's lower binding affinity. Applicant's ranking of the antibody is also not persuasive as instant claims do not require that the antibody should have a specific binding affinity to TrkB. The reference therefore, provides a proper rationale for modifying the pharmaceutical composition for hearing impairment comprising a TrkB agonist antibody of Gao et al by selecting a C2 antibody for TrkB as taught by Lin et al.
27.		Applicant’s arguments about the secondary references (Lichter and Ye) are fully considered, however, are not found to be persuasive. Contrary to Applicant’s allegations, the above analysis shows that the combined teachings of Gao and Lin provide a proper rationale to select C2 antibody as the TrkB agonist in therapeutic compositions for treating hearing impairment. Therefore, the otic pharmaceutical composition as instantly claimed in claims 27-28, 31, 33, 35-36, 38-41 and 46-47 as a whole was clearly prima facie obvious over the combined teachings of the cited art. The rejection is therefore, maintained.

Conclusion
28.        	No claims are allowed.
29.		The prior art considered pertinent to applicant’s disclosure and of record in the Office Action dated 11/10/2021 is as follows:

		Hofbauer et al (WO 2012156505, 11/22/2012)
	(Hofbauer et al teach a tropomyosin-related kinase B receptor TrkB protein B1 peptide of SEQ ID NO: 2, which is 100% identical to instant SEQ ID NO: 118 (see Appendix 3 submitted in the last Office Action), and which corresponds to residues 288-307 of the TrkB protein B1 peptide (page 5, lines 6-8; page 13, para 1). The reference teaches that the TrkB antibodies have agonistic properties on the receptor (page 12, line 4). The reference also teaches that SEQ ID NO: 2 comprising Asp-298 and Cys-302, is preferable for TrkB antibodies having agonistic properties, wherein such antibodies can be used in pharmaceutical preparations (abstract; page 2, Summary; claim 14)).

30.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
31.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
32.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
33.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	34.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
26 June 2022

/GREGORY S EMCH/Primary Examiner, Art Unit 1699